UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund September 30, 2009 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary9.1% Abercrombie & Fitch, Cl. A 15,999 a 526,047 Amazon.com 60,528 a,b 5,650,894 Apollo Group, Cl. A 22,772 a,b 1,677,613 AutoNation 19,779 a,b 357,604 AutoZone 6,016 b 879,659 Bed Bath & Beyond 47,779 b 1,793,624 Best Buy 61,906 a 2,322,713 Big Lots 15,016 a,b 375,700 Black & Decker 10,958 507,246 Carnival 80,161 2,667,758 CBS, Cl. B 124,743 1,503,153 Coach 58,027 1,910,249 Comcast, Cl. A 526,083 8,885,542 D.R. Horton 50,520 a 576,433 Darden Restaurants 25,787 880,110 DeVry 11,339 627,273 DIRECTV Group 82,011 a,b 2,261,863 Eastman Kodak 53,166 a 254,133 Expedia 38,387 a,b 919,369 Family Dollar Stores 25,606 675,998 Ford Motor 582,553 b 4,200,207 Fortune Brands 27,474 1,180,833 GameStop, Cl. A 29,989 a,b 793,809 Gannett 41,863 a 523,706 Gap 86,189 1,844,445 Genuine Parts 29,700 a 1,130,382 Goodyear Tire & Rubber 44,220 b 753,067 H & R Block 62,245 1,144,063 Harley-Davidson 43,174 a 993,002 Harman International Industries 10,731 363,566 Hasbro 23,016 638,694 Home Depot 311,560 8,299,958 International Game Technology 54,054 a 1,161,080 Interpublic Group of Cos. 87,359 a,b 656,940 J.C. Penney 40,663 a 1,372,376 Johnson Controls 108,923 2,784,072 KB Home 13,815 a 229,467 Kohl's 55,907 a,b 3,189,494 Leggett & Platt 29,538 a 573,037 Lennar, Cl. A 25,881 a 368,804 Limited Brands 48,709 827,566 Lowe's Cos. 268,768 5,628,002 Macy's 77,119 1,410,507 Marriott International, Cl. A 47,300 a 1,305,007 Mattel 66,174 1,221,572 McDonald's 199,095 11,362,352 McGraw-Hill 58,308 1,465,863 Meredith 6,675 a 199,850 New York Times, Cl. A 21,315 a 173,078 Newell Rubbermaid 50,825 797,444 News, Cl. A 413,005 4,951,930 NIKE, Cl. B 70,919 4,588,459 Nordstrom 29,298 a 894,761 O'Reilly Automotive 24,885 b 899,344 Office Depot 50,481 b 334,184 Omnicom Group 57,323 2,117,512 Polo Ralph Lauren 10,457 a 801,215 Pulte Homes 61,274 a 673,401 RadioShack 24,152 400,199 Scripps Networks Interactive, Cl.
